 1

 2
     MICHAEL P. LOWRY, ESQ.
 3   Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
 4   JONATHAN C. PATTILLO, ESQ.
     Nevada Bar No. 13929
 5   E-mail: Jonathan.Pattillo@wilsonelser.com
     300 South 4th Street, 11th Floor
 6   Las Vegas, NV 89101-6014
     Tel: 702.727.1400/Fax: 702.727.1401
 7   Attorneys for Jacob Mandrusiak

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10   BRIDGETT DAHL,                                  Case No.: 2:18-cv-02225-APG-CWH

11                           Plaintiff,              Stipulation and Order to Continue July 16th,
                                                     2019 Hearing On Defendant’s Motion to
12             vs.                                   Compel.

13   JACOB MANDRUSIAK,

14                           Defendant.

15             Defendant Jacob Mandrusiak filed a Motion to Compel against Topgolf USA Las Vegas

16   LLC.1 The Court has set oral arguments for this motion on July 16th, 2019.2 Defendant’s counsel

17   had a prior deposition which required him to be out of town in Reno, Nevada on that day. Thus for
18   good cause, the parties request the Court vacate the July 16th hearing and reschedule it for July
19   23rd, 2019 at 9 a.m.
20              DATED this 27th day of June, 2019.          DATED this 27th day of June, 2019.
21
                                                            WILSON ELSER MOSKOWITZ
22                LAW OFFICES OF GARY P.                    EDELMAN & DICKER LLP
                  SINKELDAM, APC
23                                                          /s/ Jonathan C. Pattillo
                  /s/ Amy R. Lancaster                      MICHAEL P. LOWRY, ESQ.
24                GARY P. SINKELDAM, ESQ.                   Nevada Bar No. 10666
                  Nevada Bar No. 6500                       JONATHAN C. PATTILLO, ESQ
25                AMY R. LANCASTER, ESQ                     Nevada Bar No. 13929
                  Nevada Bar No. 9608                       300 South Fourth Street, 11th Floor
26                844 East Sahara Avenue                    Las Vegas, Nevada 89101-6014
                  Las Vegas, Nevada 89104                   Attorneys for Jacob Mandrusiak
27

28
     1
         ECF No. 19.                                 1
     2
         ECF No. 29.
     1485758v.1
 1                Attorneys for Topgolf USA Las
                  Vegas LLC
 2

 3            DATED this 27th day of June, 2019.

 4

 5                SEMENZA KIRCHER RICKARD
 6                /s/ Jarrrod L. Rickard
                  LAWRENCE J. SEMENZA, ESQ.
 7                Nevada Bar No. 7174
                  JARROD L. RICKARD, Esq.
 8                Nevada Bar No. 10203
                  10161 Park Run Drive, Suite 150
 9                Las Vegas, Nevada 89145
                  Attorneys for Plaintiff
10

11                                                  FOR GOOD CAUSE, the July 16th, 2019 hearing on
12                                                  Defendant’s Motion to Compel is VACATED and
13                                                  rescheduled to July 23rd, 2019 at 9 a.m. IT IS SO
14                                                  ORDERED.
15

16                                                  ___________________
                                                    UNITED STATES MAGISTRATES JUDGE
17

18                                                  DATED: July 2, 2019
19

20

21

22

23

24

25

26
27

28
                                                       2

     1485758v.1
